 


110 HR 215 IH: Sewage Sludge in Food Production Consumer Notification Act
U.S. House of Representatives
2007-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 215 
IN THE HOUSE OF REPRESENTATIVES 
 
January 4, 2007 
Mr. Serrano introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Agriculture, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To amend the Food, Drug, and Cosmetic Act and the egg, meat, and poultry inspection laws to ensure that consumers receive notification regarding food products produced from crops, livestock, or poultry raised on land on which sewage sludge was applied. 
 
 
1.Short titleThis Act may be cited as the Sewage Sludge in Food Production Consumer Notification Act. 
2.Notification to consumers of food products produced on land on which sewage sludge has been applied 
(a)Adulterated food under federal food, drug, and cosmetic actSection 402 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 342) is amended by adding at the end the following: 
 
(j) 
(1)Effective one year after the date of the enactment of the Sewage Sludge in Food Production Consumer Notification Act, if it is a food (intended for human consumption and offered for sale) that was produced, or contains any ingredient that was produced, on land on which sewage sludge was applied, unless— 
(A)the application of sewage sludge to the land terminated more than one year before the date on which the production of the food or ingredient on the land commenced; 
(B)the food bears a label that clearly indicates that the food, or an ingredient of the food, was produced on land on which sewage sludge was applied; or 
(C)in the case of a raw agricultural commodity or other food generally offered for sale without labeling, a sign is posted within close proximity of the food to notify consumers that the food, or an ingredient of the food, was produced on land on which sewage sludge was applied.. 
(b)Adulterated food under Egg Products Inspection ActSection 4(a) of the Egg Products Inspection Act (21 U.S.C. 1033(a)) is amended— 
(1)by striking or at the end of paragraph (7); 
(2)by striking the period at the end of paragraph (8) and inserting ; or; and 
(3)by adding at the end the following: 
 
(9)effective one year after the date of the enactment of the Sewage Sludge in Food Production Consumer Notification Act, if it is derived from poultry that were raised, or that consumed animal feed produced, on land on which sewage sludge was applied, unless— 
(A)the application of sewage sludge to the land terminated more than one year before the date on which the poultry began to be raised on the land or the date on which the production of the animal feed on the land commenced; or 
(B)the container bears a label that clearly indicates that the egg or egg product was derived from poultry that— 
(i)were raised on land on which sewage sludge was applied; or 
(ii)consumed animal feed produced on land on which sewage sludge was applied.. 
(c)Adulterated food under Federal Meat Inspection ActSection 1(m) of the Federal Meat Inspection Act (21 U.S.C. 601(m)) is amended— 
(1)by striking or at the end of paragraph (8); 
(2)by striking the period at the end of paragraph (9) and inserting ; or; and 
(3)by adding at the end the following: 
 
(10)effective one year after the date of the enactment of the Sewage Sludge in Food Production Consumer Notification Act, if it is derived from livestock that grazed, or consumed animal feed produced, on land on which sewage sludge was applied, unless— 
(A)the application of sewage sludge to the land terminated more than one year before the date on which the livestock began grazing on the land or the date on which the production of the animal feed on the land commenced; 
(B)the carcass, part thereof, meat or meat food product bears a label that clearly indicates that the livestock— 
(i)grazed on land on which sewage sludge was applied; or 
(ii)consumed animal feed produced on land on which sewage sludge was applied; or 
(C)in the case of a carcass, part thereof, meat or meat food product generally offered for sale without labeling, a sign is posted within close proximity of the item to notify consumers that the livestock— 
(i)grazed on land on which sewage sludge was applied; or 
(ii)consumed animal feed produced on land on which sewage sludge was applied.. 
(d)Adulterated food under Poultry Products Inspection ActSection 4(g) of the Poultry Products Inspection Act (21 U.S.C. 453(g)) is amended— 
(1)by striking or at the end of paragraph (7); 
(2)by striking the period at the end of paragraph (8) and inserting ; or; and 
(3)by adding at the end the following new paragraph: 
 
(9)effective one year after the date of the enactment of the Sewage Sludge in Food Production Consumer Notification Act, if it is derived from poultry that were raised, or that consumed animal feed produced, on land on which sewage sludge was applied, unless— 
(A)the application of sewage sludge to the land terminated more than one year before the date on which the poultry began to be raised on the land or the date on which the production of the animal feed on the land commenced; 
(B)the poultry product bears a label that clearly indicates that the poultry contained in the product— 
(i)were raised on land on which sewage sludge was applied; or 
(ii)consumed animal feed produced on land on which sewage sludge was applied; or 
(C)in the case of a poultry product generally offered for sale without labeling, a sign is posted within close proximity of the item to notify consumers that the poultry contained in the product— 
(i)were raised on land on which sewage sludge was applied; or 
(ii)consumed animal feed produced on land on which sewage sludge was applied.. 
(e)Relation to national organic programNothing in this section or the amendments made by this section shall be construed to modify the prohibition contained in part 205 of title 7, Code of Federal Regulations, on the use of sewage sludge, including ash, grit, or screenings from the production of sewage sludge, in organic food production under the National Organic Program of the Department of Agriculture. 
 
